 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY MICHAEL PUTHUFF,                          No. 2:18-cv-2120 TLN DB
12                       Petitioner,
13              v.                                      ORDER
14    KENT CLARK, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. (ECF Nos. 1,

19   2).

20          Examination of the affidavit reveals petitioner is unable to afford the costs of this action.

21   (See ECF No. 9). Accordingly, leave to proceed in forma pauperis is granted. 28 U.S.C. §

22   1915(a).

23          On March 21, 2019, petitioner filed a motion to amend his petition. (ECF No. 13). In the

24   motion, petitioner simply states that he wishes to amend the standard of review in the pleading.

25   (See ECF No. 13).

26          Therefore, IT IS HEREBY ORDERED that:

27          1. Petitioner’s motion to proceed in forma pauperis, filed August 2, 2018 (ECF No. 2), is

28   GRANTED;
                                                        1
 1           2. Petitioner’s application for writ of habeas corpus, filed August 2, 2018 (ECF No. 1), is

 2   DISMISSED with leave to amend within thirty days from the date of this order;

 3           3. Any amended petition must bear the case number assigned to this action and the title

 4   “First Amended Petition,” and

 5           4. The Clerk of the Court is directed to send petitioner the court’s form for application for

 6   writ of habeas corpus.

 7   Dated: April 1, 2019

 8

 9

10

11

12   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS.puth2120.114
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
